DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on June 24th,  2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1, 4-20, and 85 are rejected under 35 U.S.C. 101 because the claimed invention as a whole, considering all claim elements both individually and in combination, is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
2019 Patent Subject Matter Eligibility Guidance, is determined based on a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant application includes claims concerning a system for a game controller (i.e., a machine) in claims 16-20, and a method for a game controller (i.e., a process) in claims 1, 4-15 and 85.
In Prong 1 of Step 2A, it must be determined whether the claimed invention recites an Abstract Idea, Law of Nature or a Natural Phenomenon.
In particular exemplary presented claim 1 includes the following underlined claim elements:
1. A method for a game controller having a main module that communicates with an auxiliary module, comprising: 
receiving, by a processor, of the auxillary module, signals generated from manipulation of one or more components of the game controller; 
accumulating by the processor, data associated with the manipulation of the one or more components based on the signals; 
storing, by the processor, the accumulated data in a data storage device;
identifying, by the processor, a pattern within the accumulated data;
determining, by the processor, at least one of a type of a game, and a game progression based on the identified pattern;
determining by the processor, a skill level based on the accumulated data; and the at least one of, a type of the a game, and a game progression; and 
generating output data to a user based on the skill level.

The claim elements underlined above, are directed to Certain Methods of Organizing Human Activity and Mental Process that have been identified by the courts as an Abstract Idea because they describe the basic concepts of hedging or protection from risk and a mental process respectively (Patent Trial and Appeal Board Decision dated June 1st, 2021 Pages 4 & 6).
As the exemplary claim recites an Abstract Idea, Law of Nature or a Natural Phenomenon it is considered under Prong 2 of Step 2A to determine if the claim recites additional elements that would integrate the judicial exception into a practical application.  Wherein practical applications are set forth by MPEP §2106.05(a-c,e) are broadly directed to: the improvement in technology, use of a particular machine and applying or using the judicial exception in a meaningful way beyond generally linking the use thereof to a technology environment.  Limitations that explicitly do not support the integration of the judicial exception in to a practical application are defined by MPEP 2106.05(f-h) and include merely using a computer to implement the abstract idea, insignificant extra solution activity, and  generally linking the use of the judicial exception to a particular technology environment or field of use.
With respect to the above the claimed invention is not integrated into a practical application because it does not meet the criteria of MPEP §2106.05(a-c,e) and although it is performed with a controller, modules, a processor, a storage device, and a remote device it is not directed to a particular machine because the hardware elements are not linked to a specific device/machine and 

Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea(s) per se including a controller, modules, a processor, a storage device, and a remote device amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structures that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry per the applicant’s description (Applicant’s specification Paragraphs [0003], [0004], [0020], [0021], [0023], [0027], [0033], [0035]). Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Accordingly, as presented the claimed invention when considered as a whole amounts to the mere instructions to implement an abstract idea [i.e. software or equivalent process steps] on a generic computer [i.e. controller or processor] without causing the improvement of the generic computer or another technology field.

“[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301). In this case, the claims recite a generic computer implementation of the covered abstract idea.
  The remaining presented claims 4-20, and 85  either incorporate through claim dependency or separately present substantially similar abstract concepts as noted with reflection to exemplary claim 1 above and therefore are similarly directed to or otherwise include abstract ideas.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.




Response to Arguments
Applicant's arguments filed on June 24th, 2021 have been fully considered but they are not persuasive. 
Commencing on pages 6 and 7 of the Applicant’s above dated remarks, the Applicant proposes the board has identified the judicial exception recited by the claimed invention as falling into “process category of subject matter” and that the such is not tied to an judicial exception previously enumerated by courts
Responsive to the preceding, it is first respectfully noted that board’s decision is “law of the case” that is both controlling in the instant application and any subsequent related application (See MPEP 706.07(h)(XI)(A)).  In the decision of June 1st, 2021 the Board determined that  the identified judicial exception is directed to Certain Methods of Organizing Human Activity and Mental Process that have been identified by the courts as an Abstract Idea because they describe the basic concepts of hedging or protection from risk and a mental process respectively (Patent Trial and Appeal Board Decision dated June 1st, 2021 Pages 4 & 6).  As the pending amended claims remain consistent with the claims addressed by Patent Trail and Appeal Board, the abstract idea recited therein is directed to the enumerated grouping of abstract ideas identified by the Patent Trail and Appeal Broad decision of June 1st, 2021.

Responsive to the preceding, it is first respectfully noted that board’s decision is “law of the case” that is both controlling in the instant application and any subsequent related application (See MPEP 706.07(h)(XI)(A)).  In the decision of June 1st, 2021 the Board determined that there was no support for the practical application of the claimed invention through a particular machine (Patent Trial and Appeal Board Decision dated June 1st, 2021 Pages 7 & 8).  As the pending amended claims remain consistent with the claims addressed by Patent Trail and Appeal Board, the claims do not support the presence of a practical application through use of a particular machine as argued.
Responsive to the preceding, it is additionally noted that the specification of the instant application does not limit the term “game controller” to a specific configuration and would encompass various input devices including personal computer mice, keyboards as well without qualification except that it include at least one actuator depressible by a user (Applicant’s Specification Paragraphs [0003] [0021]).  As the definition of the term controller/game controller is not limited to a defined structure it cannot reasonable support the presence of a particular machine as proposed.


Responsive to the preceding, it is respectfully noted that board’s decision is “law of the case” that is both controlling in the instant application and any subsequent related application (See MPEP 706.07(h)(XI)(A)).  In the decision of June 1st, 2021 the Board determined that claimed invention did not provide for a departure from well-understood, routine conventional activity when considered under step 2b (Patent Trial and Appeal Board Decision dated June 1st, 2021 Page 8).  As the pending amended claims remain consistent with the claims addressed by Patent Trail and Appeal Board, they do not provide for a departure from well-understood, routine conventional activity when considered under step 2b.
Further responsive to the preceding, Applicant’s argument is not persuasive because the features Applicant identifies as the inventive concept are part of the abstract idea itself; as such, these features cannot constitute the “inventive concept.” See Berkheimer v. HP, Inc., 890 F.3d 1369, 1374 (Fed. Cir. 2018) (Moore, J., concurring) (“It is clear from Mayo that the ‘inventive concept’ cannot be the abstract idea itself, and Berkheimer . . . leave[s] untouched the numerous cases from this court which have held claims ineligible because the 
While as made clear by the courts, the “‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) (“a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty.”). 
Additionally, while the recitation of a processor/computer is noted, “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301). In this case, the claims recite a generic computer implementation of the covered abstract idea.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/R. M./
Examiner, Art Unit 3715

/DAVID L LEWIS/           Supervisory Patent Examiner, Art Unit 3715